UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6228



ROWLAND A. WHEELER,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (1:05-cv-00032-RAJ)


Submitted: October 17, 2006                   Decided: October 19, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rowland A. Wheeler, Appellant Pro Se. Steven Andrew Witmer, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rowland A. Wheeler, a state prisoner, seeks to appeal the

magistrate judge’s report and recommendation to deny his petition

for habeas corpus relief under 28 U.S.C. § 2254 (2000).   This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).   The report and recommendation of

the magistrate judge is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the

appeal for lack of jurisdiction.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.



                                                          DISMISSED




                              - 2 -